           Case 3:21-cv-00021-JM Document 4 Filed 03/16/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                  NORTHERN DIVISION

CARL E. HAWKINS                                                                    PLAINTIFF
#147149
v.                                    No: 3:21-cv-00021 JM

DALE COOK, et al.                                                                DEFENDANTS

                                            ORDER

       Plaintiff Carl E. Hawkins filed a pro se complaint, pursuant to 42 U.S.C. § 1983, on January

25, 2021 (Doc. No. 2). On January 26, 2021, the Court entered an order directing Hawkins to file

an amended complaint clarifying his claims within 30 days. See Doc. No. 3. Hawkins was

cautioned that failure to comply with the Court’s order within that time would result in the

dismissal of his case.

       More than 30 days have passed, and Hawkins has not complied or otherwise responded to

the January 26 order. Accordingly, the Court finds that this action should be dismissed without

prejudice for failure to comply with Local Rule 5.5(c)(2) and failure to respond to the Court’s

orders. See Miller v. Benson, 51 F.3d 166, 168 (8th Cir. 1995) (District courts have inherent power

to dismiss sua sponte a case for failure to prosecute, and exercise of that power is reviewed for

abuse of discretion).

       IT IS THEREFORE ORDERED THAT Hawkins’s complaint (Doc. No. 2) is DISMISSED

WITHOUT PREJUDICE.

       DATED this 16th day of March. 2021.


                                                     UNITED STATES DISTRICT JUDGE
